     Case 2:20-cv-08455-JFW-E Document 4 Filed 09/21/20 Page 1 of 1 Page ID #:263



 1

 2

 3

 4

 5
                                                               JS-6
 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   DOROTEO ESTRADA-JASSO,        ) NO. CV 20-8455-JFW(E)
                                   )
12                  Petitioner,    )
                                   )
13             v.                  )          JUDGMENT
                                   )
14   T. JUSINO, Warden,            )
                                   )
15                  Respondent.    )
                                   )
16   ______________________________)

17

18        Pursuant to the “Order of Dismissal,”

19

20        IT IS ADJUDGED that the Petition is denied and dismissed

21   without prejudice.

22

23              DATED: September 21, 2020.

24

25
                                          JOHN F. WALTER
26                                 UNITED STATES DISTRICT JUDGE

27

28
